DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9, 11,13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0365357).


	Claim 6, Kim discloses (See annotated Fig. 2C below and Fig. 4) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0072]) having a cell area (CAA, cell array region, Para [0072]), a peripheral area (periph) and a boundary area (bound) between the cell area and the peripheral area (bound is between CAA and periph in Fig. 4); 	a stack structure (30, stacks, Para [0072]) on the cell area of the substrate (30 is on CR), the stack structure including a plurality of insulating layers (110, insulation layers, Para [0076]) and a plurality of interconnection layers (GE, gate electrodes, Para [0076]) that are alternately stacked (110 and GE are alternately stacked); 	a molding layer (118, mold insulating layer, Para [0079]) on the peripheral area and the boundary area of the substrate (118 is on periph and bound); 	a cell channel structure (200a cell channel structure, Para [0078]) passing through the stack structure (200a passes through 30); and 	a first dummy channel structure (200c, in periph, second dummy channel structures with conductive pad, plurality shown in Fig. 2C, Para [0089]) completely spaced apart from all portions of the stack structure (200c are completely spaced apart from 30) and extending into the molding layer on the peripheral area (200c extends into 118 on periph), wherein: 	an upper surface of the first dummy channel structure and an upper surface of the cell channel structure are substantially coplanar (upper surface of 200a is coplanar with upper surface of 200c), and 	the first dummy channel structure extends substantially in parallel with the cell channel structure from the upper surfaces of the first dummy channel structure, and the upper surface of the cell channel structure toward the substrate (200c and 200a extend parallel to each other towards 100). 

    PNG
    media_image1.png
    723
    1176
    media_image1.png
    Greyscale
	Claim 7, Kim discloses (See annotated Fig. 2C above and Fig. 4) the semiconductor device as claimed in claim 6, wherein a lower end of the first dummy channel structure is farther away from an upper surface of the substrate than a lower end of the cell channel structure is from the substrate (Fig. 4, lower end 130c of 200c is farther away from upper surface of 100 than lower end of 126a of 200a is from 100 (since 126a is in 100)).	Claim 8, Kim discloses (See annotated Fig. 2C above and Fig. 4) the semiconductor device as claimed in claim 6, wherein the first dummy channel structure has a width smaller than a width of the cell channel structure (Fig. 4, vertical width of 126c is smaller than vertical width of 126a).	Claim 9, Kim discloses (See annotated Fig. 4 below) the semiconductor device as claimed in claim 6, wherein the stack structure (30) includes: 	a lower stack structure (low) including a plurality of lower insulating layers and a plurality of lower interconnection layers that are alternately stacked (low has plurality of 110 and GE alternately stacked); and up) on the lower stack structure (up is on low) and including a plurality of upper insulating layers and a plurality of upper interconnection layers that are alternately stacked (up has plurality of 110 and GE alternately stacked).

    PNG
    media_image2.png
    696
    1171
    media_image2.png
    Greyscale

Claim 11, Kim discloses (See annotated Fig. 4 below) the semiconductor device as claimed in claim 9, wherein a lower end of the first dummy channel structure is closer to an upper surface of the substrate than an interface between the lower stack structure and the upper stack structure is to the substrate (lower end of 200c is closer to the upper surface of 100 than interface of low and up is to 100).	Claim 13, Kim discloses (See annotated Fig. 2C above) the semiconductor device as claimed in claim 6, further comprising a second dummy channel structure (200c in bound, hereinafter “2nd”) extending into the molding layer on the boundary area (2nd extends into 118 in bound).	Claim 14, Kim discloses (See annotated Fig. 2C above and Fig. 4) the semiconductor device as claimed in claim 13, wherein an upper surface of the second dummy channel structure, the upper 2nd, 200c in periph, and 200a are coplanar).	Claim 15, Kim discloses (See annotated Fig. 2C above and Fig. 4) the semiconductor device as claimed in claim 13, wherein the second dummy channel structure extends substantially in parallel with the cell channel structure from the upper surface of the first dummy channel structure and the upper surface of the cell channel structure toward the substrate (2nd extends vertically parallel to 200a toward 100).	Claim 17, Kim discloses (See annotated Fig. 2C above and Fig. 4) the semiconductor device as claimed in claim 6, wherein: 	the substrate (100) further includes a connection area (CTA, connection region, Para [0072]) between the cell area and the boundary area (CTA is between CAA and bound in Fig. 4), the connection area being continuous with the cell area (CTA is continuous with CAA as seen in Fig. 4), 	the stack structure extends onto the connection area (30 extends onto CTA), the molding layer extends on the stack structure on the connection area (118 extends on 30 on CTA), and 	the semiconductor device further includes a third dummy channel structure (200b, first dummy channel structures, Para [0089]) passing through the molding layer and the stack structure on the connection area (200b passes through 118 and 30 on CTA).	Claim(s) 18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US 2016/0049423).	Claim 18, Yoo discloses (Fig. 4B) a semiconductor device, comprising: 	a substrate (100a, first substrate, Para [0076]) having a cell area (CAR, cell array region, Para [0076]) and a peripheral area (WCTR, word line contact region, Para [0076]); 	a stack structure (140/220, interlayered insulating layers/gate electrodes, Para [0126] – [0127]) on the cell area of the substrate (140/220 are on CAR of 100a) and including a plurality of insulating 140) and a plurality of interconnection layers (220) that are alternately stacked (140 and 220 are alternately stacked); 	a molding layer (175, upper insulating layer, Para [0137]) on the peripheral area of the substrate (175 is on WCTR of 100a); 	a selection line isolation pattern (225, trench spacer formed from insulating material, Para [0060]) extending into the stack structure (225 extends into 140/220); 	a cell channel structure (200a with 207 and 190, vertical channel structure with contact pads and semiconductor patterns, hereinafter “channel”, Para [0117], [0150]) passing through the stack structure (200a passes through 140/220); and 	a dummy isolation pattern (200b with 207, dummy pillar with contact pads, hereinafter “dummy”, Para [0117]) partially extending into the molding layer (200b extends into 175) such that the dummy isolation pattern is completely spaced apart from all portions of the substrate (200b with 207 is completely spaced apart from 100a), wherein: 	an upper surface of the dummy isolation pattern and an upper surface of the selection line isolation pattern are substantially coplanar (upper surface of dummy, 225, and channel are coplanar) , and 
the dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surface of the dummy isolation pattern and the upper surface of the selection line isolation pattern toward the substrate (dummy vertically extends in parallel with 225 toward 100a).	Claim 20, Yoo discloses (Fig. 4B) the semiconductor device as claimed in claim 18, wherein the dummy isolation pattern has a width greater than a width of the selection line isolation pattern (dummy has a width greater than width of 225).	Claim 21, Yoo discloses (Fig. 4B) the semiconductor device as claimed in claim 18, wherein a lower end of the dummy isolation pattern is farther away from an upper surface of the substrate than a 205b of dummy is farther away from 100a than 190 of channel).	Claim 22, Yoo discloses (Fig. 4B) the semiconductor device as claimed in claim 18, wherein the dummy isolation pattern (dummy) includes a same material as the selection line isolation pattern (225 may include silicon oxide, nitride, or oxynitride, ad 201b of dummy may be silicon oxide, nitride or oxynitride, Para [0120], [0132]).	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0343434).	Claim 18, Lee discloses (Fig. 2C) a semiconductor device, comprising: 	a substrate (100, substrate, mislabeled in spec, Para [0103]) having a cell area (LC/RC, first cell region/second cell region, Para [0069]) and a peripheral area (DC, dummy cell region, Para [0069]); 	a stack structure (125/160, insulating layers/gate stack, Para [0098]) on the cell area of the substrate (125/160 are on LC/RC) and including a plurality of insulating layers (125) and a plurality of interconnection layers (160) that are alternately stacked (125 and 160 are alternately stacked); 	a molding layer (top of mold stack 120, not labeled, hereinafter “mold”, Para [0098]) on the peripheral area of the substrate (mold on DC); 	a selection line isolation pattern (143, insulating layer in selection cut, Para [0071]) extending into the stack structure (143 extends into 160); 	a cell channel structure (150 with 128, vertical channel with drain, Para [0080]) passing through the stack structure (150 passes through 125/160); and 	a dummy isolation pattern (150d with 128, dummy channels with drain, hereinafter “dummy” Para [0079] – [0080]) partially extending into the molding layer (150d extends into mold) such that the dummy isolation pattern is completely spaced apart from all portions of the substrate (under BRI since 150d does not penetrate 100 it is considered to be spaced apart from 100), wherein: dummy, upper surface of 143 are coplanar), and the dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surface of the dummy isolation pattern and the upper surface of the selection line isolation pattern toward the substrate (dummy extends vertically parallel with 143 toward 100).	Claim 19, Lee discloses (Fig. 2C) the semiconductor device as claimed in claim 18, 	wherein a lower end of the dummy isolation pattern is closer to an upper surface of the substrate than the selection line isolation pattern is to the substrate (lower end of dummy is closer to 100 than 143 is to 100).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0365357) in view of Chen (US 2020/0027509).
	Claim 1, Kim discloses (See annotated Fig. 2C below and Fig. 4) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0072]) having a cell area (CR, cell region, Para [0072]), a peripheral area (periph) and a boundary area (bound) between the cell area and the peripheral area bound is between CR and periph); 	a stack structure (30, stacks, Para [0072]) on the cell area of the substrate (30 is on CR), the stack structure including a plurality of insulating layers (110, insulation layers, Para [0076]) and a plurality of interconnection layers (GE, gate electrodes, Para [0076]) that are alternately stacked (110 and GE are alternately stacked); 	a molding layer (118, mold insulating layer, Para [0079]) on the peripheral area and the boundary area of the substrate (118 is on periph and bound); 	a cell channel structure (200a with 128, cell channel structure with conductive pad, Para [0078], [0107]) passing through the stack structure (200a passes through 30); and 	a plurality of first dummy patterns (200c with 128 in periph, second dummy channel structures with conductive pad, plurality shown in Fig. 2C, Para [0089], [0107[) completely spaced apart from all portions of the stack structure (200c are completely spaced apart from 30) and extending into the molding layer on the peripheral area (200c extends into 118 on periph), wherein: 	upper surfaces of the plurality of first dummy patterns and an upper surface of the cell channel structure are substantially coplanar (upper surface of 200a with 128 is coplanar with upper surfaces of 200c with 128), and 	at least one of the plurality of first dummy patterns extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns, and the upper surface of the cell channel structure toward the substrate (200c and 200a extend parallel to each other towards 100). 
	Kim does not explicitly disclose a selection line isolation pattern extending into the stack structure, wherein an upper surface of the selection line isolation pattern and an upper surface of the cell channel structure are substantially coplanar.	However, Chen discloses (Fig. 1) a selection line isolation pattern (134, gate line slit filled with 134 extends into 120) a stack structure (120, memory stack, Para [0041]), wherein an upper surface of the selection line isolation pattern (top surface of 134) and an upper surface (top surface of 124/126/128/132) of a cell channel structure (124/126/128/132, semiconductor channel/tunneling layer/storage layer/semiconductor plug, Para [0038] – [0040]) are substantially coplanar (top surface of 132 is coplanar with top surface of 134).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gate slit line of Chen as it aids in forming memory pairs during gate replacement processes (Chen, Para [0041]).	As a result Kim in view of Chen discloses upper surfaces of the plurality of first dummy patterns, an upper surface of the selection line isolation pattern, and an upper surface of the cell channel structure are substantially coplanar
    PNG
    media_image1.png
    723
    1176
    media_image1.png
    Greyscale


Claim 2, Kim in view of Chen discloses the semiconductor device as claimed in claim 1.	Kim discloses (see annotated Fig. 2c above, Fig. 4 and Figs. 6A and 6C) wherein: 	the plurality of first dummy patterns (200c with 128) include a first dummy channel structure (200c, second dummy channel structures, Para [0100]),  	the first dummy channel structure extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns (200c extends vertically in parallel with 200a), the upper surface of the selection line isolation pattern (200c would extend vertically in parallel with 134 of Chen), and the upper surface of the cell channel structure toward the substrate (200c extends vertically toward 100), and 	each of the cell channel structure (200a) and the first dummy channel structure (200c) includes (shown in Fig. 6A and 6C): 	a channel layer (200a has 140a and 200c has 140c, first and third channel pattern, Para [0138] –[0148]); 	a tunnel insulating layer (136, tunnel insulating layer, Para [0086]) outside of the channel layer (136 is outside of 140a and 140c); 	a charge storage layer (134, charge storage layer, Para [0086]) outside of the tunnel insulating layer (134 is outside of 136) ; and 	a blocking layer (132, first blocking insulating layer, Para [0086]) outside of the charge storage layer (132 is outside of 134).	Claim 4, Kim in view of Chen discloses the semiconductor device as claimed in claim 1.	Kim discloses (see annotated Fig. 2c above, Fig. 4 and Figs. 6A and 6C) wherein	the plurality of first dummy patterns (200c with 128) include a first dummy isolation pattern (144c, third insulating gap-filling pattern, Para [0100]), and 	the first dummy isolation pattern extends substantially in parallel with the selection line 144c would extend vertically parallel to 134 of Chen towards 100).	Claim 5, Kim in view of Chen discloses the semiconductor device as claimed in claim 1.	Kim discloses (see annotated Fig. 2c above, Fig. 4 and Figs. 6A and 6C) further comprising a plurality of second dummy patterns (200c with 128 in bound, hereinafter “2nd”) extending into the molding layer on the boundary area (2nd would extend 118 on bound), wherein: 		the upper surfaces of the plurality of first dummy patterns, upper surfaces of the plurality of second dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure are substantially coplanar (upper surfaces of 2nd are coplanar with upper surfaces of 200c with 128 in periph, 200a with 128 , and would be coplanar with upper surface of 134 of Chen), 	at least one of the plurality of second dummy patterns includes a second dummy isolation pattern or a second dummy channel structure (2nd includes 200c), 	the second dummy isolation pattern extends substantially in parallel with the selection line isolation pattern from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate (200c has 144c that extends vertically parallel with 200a, 200c in periph and 134 of Chen toward 100), and 	the second dummy channel structure extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate (200c extends vertically parallel with 200a, 200c in periph and 134 of Chen toward 100).Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0151672) in view of Chen (US 2020/0027509).
	Claim 1, Choi discloses (See annotated Fig. 19 below) a semiconductor device, comprising: 	a substrate (10, substrate, Para [0025]) having a cell area (CAR, cell array region, Para [0090]), a peripheral area (per) and a boundary area (bound) between the cell area and the peripheral area (bound is between CAR and per); 	a stack structure (ST/ILD, electrode structure/insulation layers, Para [0092]) on the cell area of the substrate (ST/ILD is on CAR), the stack structure including a plurality of insulating layers (ILD, insulation layers, Para [0092]) and a plurality of interconnection layers (ST, electrode structure, Para [0092]) that are alternately stacked (ST and ILD are alternately stacked); 	a molding layer (50, planarized insulating layer, Para [0098]) on the peripheral area and the boundary area of the substrate (50 is on per and bound); 	a cell channel structure (VS3 with PAD, channel structure with conductive pad ,Para [0031]) passing through the stack structure (VS3 passes through ST/ILD); and 	a plurality of first dummy patterns (DC, VS3 in per with PAD,  channel structure with conductive pad, considered dummy as not connected to bit line, Para [0031]) completely spaced apart from all portions of the stack structure (DC completely spaced apart from ST/ILD) and extending into the molding layer on the peripheral area (DC extends into 50 on per), wherein: 	upper surfaces of the plurality of first dummy patterns and an upper surface of the cell channel structure are substantially coplanar (upper surface of DC is coplanar with upper surfaces of VS3 with 128), and 	at least one of the plurality of first dummy patterns extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns, and the upper DC and VC extend vertically parallel to each other towards 10). 
Choi does not explicitly disclose a selection line isolation pattern extending into the stack structure, wherein an upper surface of the selection line isolation pattern and an upper surface of the cell channel structure are substantially coplanar.	However, Chen discloses (Fig. 1) a selection line isolation pattern (134, gate line slit filled with dielectric, Para [0041]) extending into (134 extends into 120) a stack structure (120, memory stack, Para [0041]), wherein an upper surface of the selection line isolation pattern (top surface of 134) and an upper surface (top surface of 124/126/128/132) of a cell channel structure (124/126/128/132, semiconductor channel/tunneling layer/storage layer/semiconductor plug, Para [0038] – [0040]) are substantially coplanar (top surface of 132 is coplanar with top surface of 134).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gate slit line of Chen as it aids in forming memory pairs during gate replacement processes (Chen, Para [0041]).	As a result Choi in view of Chen discloses upper surfaces of the plurality of first dummy patterns, an upper surface of the selection line isolation pattern, and an upper surface of the cell channel structure are substantially coplanar.

    PNG
    media_image3.png
    858
    1203
    media_image3.png
    Greyscale
	Claim 2, Choi in view of Chen discloses the semiconductor device as claimed in claim 1.	Choi discloses (Fig. 19 and 20) wherein: 	the plurality of first dummy patterns (DC) include a first dummy channel structure (DC includes VS3 structure) , 	the first dummy channel structure extends substantially in parallel with the cell channel structure from the upper surfaces of the plurality of first dummy patterns, the upper surface of the selection line isolation pattern, and the upper surface of the cell channel structure toward the substrate (VS3 of DC extends vertically parallel to VS3 in CAR toward 10), and 	each of the cell channel structure and the first dummy channel structure includes (VS3 and DC have same structure of VS3 shown in Fig. 20): 	a channel layer (USP, upper semiconductor portion, ; VL may include a tunnel insulation layer, hereinafter “tunnel”, Para [0070]) outside of the channel layer (tunnel is outside of USP); 	a charge storage layer (VL may include charge storage layer, hereinafter “charge”, Para [0070]) outside of the tunnel insulating layer (since charge and tunnel have different functions they would have to be separate layers); and 	a blocking layer (VL may include blocking insulation layer, hereinafter “block”, Para [0070]) outside of the charge storage layer (since block and charge have different functions they would have to be separate layers).	Claim 3, Choi in view of Chen discloses the semiconductor device as claimed in claim 2.	Choi discloses (annotated Fig. 19 above) further comprising a through electrode (rightmost CPLG, contact plug, Para [0098]) passing through the molding layer on the peripheral area (rightmost CPLG passes through 50 on per) and between the first dummy channel structure and the cell area (rightmost CPLG is between rightmost VS3 in DC and CAR).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        


/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819